DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claims 1-21, claim 1 recites a continuous filament spun-laid web comprising a plurality of polymer fibers entangled within the web, the web being free of any bonding 2 and/or an indentation force deflection of at least about 5 gram-force/cm2 when the web is deflected to reduce web thickness by 65%.  Claims 6, 10 and 21 recite the web being configured to not break or shear in response to an elastic elongation from about 10% to about 350% in a machine direction and/or a cross direction of the web.  Claims 7, 16 and 21 recite that the web has a tensile strength from about 50 gram-force/cm2 to about 5000 gram-force/cm2.  Note that independent claims 1, 10 and 16 recite the fibers being entangled and the web being free of any bonding treatment as claimed, and claim 21 recites the fibers being within the web, the web being free of any bonding treatment as claimed, wherein the web, in response to being subjected to a heat treatment, is configured to activate so as to entangle the fibers within the web (emphasis added).
Applicants’ specification at paragraph 0017 recites that when activated after formation of the web, the web achieves a suitable bulk and loftiness and/or a suitable stretchiness or elasticity and/or suitable strength properties and/or a suitably low density with improved web uniformity and/or suitable barrier properties without requiring any specific mechanical and/or thermal bonding process being applied to the fibers.  Applicants’ specification appears to indicate that any specific or combination of properties, including all of the properties, are achievable solely by activating the web.  Applicants’ specification at paragraph 0018 recites that activation of the web includes fibers within the web that mechanically bond or achieve a bonding like engagement with each other as a result of the activation process that induces the loftiness and/or elasticity 
Applicants’ specification at paragraph 0020 recites that “activation” refers to a change in certain characteristics of the web after the formation of the web, where the activation occurs without any bonding technique being externally applied to the web.  Applicants’ specification at paragraph 0028 recites that the web is maintained in a substantially un-restrained state to facilitate activation.  Applicants’ specification at paragraph 0029 recites that activation of the web comprises heating of the web, although no heat is necessary to activate the web, wherein activation of the web occurs in response to the fibers being formed and laid down.  Applicants’ specification at paragraphs 0030 and 0031 recite types of heating equipment which may be used.  Note that the only parameter associated with a heating process is set forth at paragraph 0047, which recites that suitable temperatures include temperatures of at least about 50°C to any suitable temperature that is no greater than the lowest melting point of polymer components used to form the fibers of the web.
Applicants’ specification at paragraphs 0032-0036 recite various polymer components for the fibers.  Applicants’ specification at paragraph 0040 recites that a number of parameters can be selected to influence or enhance activation to affect or control a degree of change for at least one of web loftiness, web density, web elasticity, web uniformity, web strength and web barrier properties, in addition to any one or combination of selection of different polymer components, selection of different fiber cross-sectional geometries for a web, location of different polymer types within a fiber cross-section, selection of polymer component volumetric ratios within multi-component fibers, and selection of fiber sizes for forming the web.
see Applicants’ specification at Example 1).  Applicants’ Tables 2-8 show various properties associated with Samples. 
The claimed invention, such as claim 1, associates a plurality of entangled fibers forming a web, which is free of any bonding treatment as claimed, having various known structural properties such as thickness and density, with tensile strength and/or indentation force deflection ranges.  Additionally, the claimed invention, such as claim 21, similarly recites a plurality of entangled fibers forming a web, which is free of any bonding treatment as claimed, but also recites that the web, in response to heat treatment, is configured to activate so as to entangle the fibers within the web to arrive at identical properties recited in at least claims 6 and 7. 
Additionally, although Applicants’ specification recites that after activation, a web with such properties are formed, it is unclear how the web is activated in order to necessarily result in the claimed properties. For example, the precursor product (i.e. the spun-laid web) comprising fibers, such as bicomponent fibers comprising polypropylene and polylactic acid (as claimed in claims 2-5), is a known product.  Applicants’ specification establishes the spun-laid web having the properties as a result of activation.  However, there are no parameters associated with activation other than using boiling water and a temperature range between at least about 50°C to any suitable temperature that is no greater than the lowest melting point of polymer components used to form the fibers of the web.  Additionally, Applicants’ specification provides no guidance as to how to arrive at the claimed potentially limitless tensile strength of at least about 300 gram-2, or indentation force deflection, or elastic elongation or any combination of the properties. Unless such properties are inherent to any plurality of polymer fibers which are entangled but free of any bonding treatment as claimed (such as claimed in claim 16), it is unclear how one of ordinary skill would be capable of forming the claimed invention without further guidance as to how to activate the web to arrive at such properties, including any parameters which necessarily influence the activation to arrive at the claimed properties. Applicants are in essence reciting a known product and a desired set of properties, and inviting one of ordinary skill in the art to determine a suitable activation treatment and parameters, and determine which treatments and parameters influence the web in order to accomplish the desired results either separately or in combination.  Therefore, since Applicants are requiring one of ordinary skill to determine all of the parameters other than temperature necessary to activate a known spun-laid web in order to arrive at the claimed properties, the claims fail to comply with the enablement requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2005/0098256 to Polanco in view of USPN 6,506,873 to Ryan.
Regarding claims 1-7 and 9-21, Polanco teaches high loft low density nonwoven webs of crimped filaments produced by forming substantially continuous, spunbond, crimped, bicomponent fibers of A/B bilateral morphology in an unheated fiber draw unit, which are then heated and cooled to achieve maximum crimp in the z-direction and produce a web of lofted material (Polanco, Abstract).  Polanco teaches that lofty webs have densities from about 0.002 g/cc to 0.05 g/cc and lofts from 0.02” to 1.5” (Id., paragraph 0009), such as about 0.14 inches loft and 0.027 g/cc density (Id., paragraph 0053).  Polanco teaches that the A/B morphology includes a bilateral configuration, generally side by side or eccentric sheath/core (Id., paragraph 0029).  Polanco teaches that suitable polymers for forming a component includes polypropylene (Id., paragraph 0033) and biodegradable polymers including polylactic acid (Id., paragraph 0036).  Polanco teaches typical air temperatures used to induce crimp range from about 110-260 degrees F, which represents temperatures of submelting degree (Id., paragraph 0037).  Note that Polanco teaches that a nonwoven web is a web having a structure of individual filaments which are interlaid and formed by spunbonding processes, which inherently comprises entangled filaments.
Regarding the claimed spun-laid web and claimed webs being free of any bonding treatment as claimed, Polanco teaches a spunbond web.  Polanco teaches that the air temperature to induce crimp ranges from 110-260 degrees F which represents temperatures of submelting degree.  Polanco teaches forming the web by depositing the fibers, wherein heated air is not drawn through the web to fix the web (Polanco, paragraph 0050).  Polanco teaches static air bonding to fix the web in the initially crimped configuration, wherein static air bonding does 
Additionally, Ryan teaches a similar fibrous material including a plurality of polylactide containing fibers having low or high shrinkage based on a boiling water shrinkage propensity (Ryan, Abstract).  Ryan teaches that the fibers can be monocomponent or multicomponent fibers used to form nonwoven fabrics in various applications (Id., column 3 lines 4-54, column 13 line 67 to column 14 line 46, column 21 line 47 to column 23 line 35).  Ryan teaches that the fibers are extruded by spunbond techniques, sometimes referred to as “polymer laid” fabrics or nonwovens (Id., column 27 lines 1-7).  Ryan teaches that web consolidation or bonding is the process by which the fibers or fibrous materials are interlocked to provide the integrity or strength of the fabric structure (Id., column 27 lines 12-30).  Ryan teaches that various types of bonding include mechanically bonded systems, chemical bonded, resin bonded, thermal bonded, point bonded or bonded arrangements (Id.).  Ryan teaches that loft characteristics are important, wherein loft can be improved by techniques including the use of heat shrink characteristics to generate crimp, especially in multi-component systems, or propensity for mechanically induced crimping (Id., column 29 lines 51-59).  Ryan teaches that formulations of polylactide will self-crimp upon application to heat, where high loft is desired (Id.).  Ryan teaches various parameters to control the amount of shrinkage and properties of the fibers (Id., column 14 line 58 to column 16 line 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of Polanco, wherein the nonwoven is polymer laid and wherein the fibers are bonded, such as by mechanically bonded systems or bonded arrangements, which is a process not excluded by the specifically claimed group, as 
Regarding the claimed tensile strength and/or indentation force deflection, and recovery, and wherein the web is configured to not break or shear as claimed, as set forth above, it is unclear exactly how to arrive at the claimed properties.  However, as best Examiner can determine, the webs of the prior art combination comprise a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches heating the web at a temperature within the scope set forth in Applicants’ specification, for the same purpose of achieving crimp in the z-direction.  Therefore, although the prior art combination does not disclose the claimed properties, including being configured to withstand an elongation as claimed, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, as set forth above, the prior art combination teaches a substantially similar fiber and web as claimed.  The prior art combination teaches use of the web in similar or identical applications as set forth in Applicants’ specification (see Polanco, paragraph 0002; Ryan, column 28 lines 1-13). Ryan teaches that the fibers can be modified to provide desirable properties which can include good bond strength, strength, toughness, and differential shrinkage (Ryan, column 3 lines 28-54).  Ryan teaches that fibers have increasing tenacity with increasing orientation and crystallinity (Id., column 18 line 57 to column 19 line 16).  Ryan teaches that 
Since the prior art combination establishes similar fibers in similar webs for similar uses, and since the prior art combination acknowledges desirable properties and the manner in which to adjust the properties for those similar uses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, and adjusting and varying the properties, such as tensile strength and recovery within the claimed ranges, as suggested by Ryan, motivated by the desire of forming a conventional nonwoven web having the desired properties, such as elongation, recovery and strength properties, suitable for the intended application.
Regarding claims 5, 15 and 20, the prior art combination teaches that webs may contain a single denier structure or a mixed denier structure, wherein webs may further contain fibers of various alternative shapes and symmetries, including pentalobal, tri-t and hollow cross sections (Polanco, paragraph 0033).  Since the prior art combination teaches bicomponent side by side or eccentric sheath/core fibers, in addition to web further containing fibers having various shapes and symmetries including pentalobal, tri-t and hollow cross sections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make 
Regarding claim 9, the prior art combination teaches within the web the fibers are randomly crimped to produce a lofted material with a very high loft by inducing shingled layers with a buckled z-direction orientation to produce loft of the web (Polanco, paragraph 0010). 

Claims 1-21 are rejected under 35 U.S.C. 103 as obvious over Polanco in view of Ryan and US Pub. No. 2014/0272362 to Dugan.
Regarding claims 1-21, the claimed properties appear to naturally flow from the structure of the prior art combination.  Alternatively, in the event it is shown that the properties are based solely on a bicomponent fibers comprising polylactic acid and polypropylene components, such a structure is suggested by the prior art combination as set forth above.  Additionally, the prior art combination teaches that the fabrics are suitable for use in personal care products, padding and absorbents (Polanco, paragraph 0002).
Dugan multicomponent thermoplastic fibers that are biodegradable, including a first polymer component that includes a first aliphatic polyester and a second polymer component that also includes an aliphatic polyester (Dugan, Abstract), wherein the fibers can be incorporated into a nonwoven and crimped (Id., paragraphs 0060-0062). Dugan teaches that the multicomponent fibers can be selected from the group including spunbond filaments (Id., paragraph 0008).  Dugan teaches that the fiber can have various cross-sections including sheath/core and side-by-side arrangements (Id., paragraphs 0029-0033).  Dugan teaches that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein the bicomponent fibers comprise components such as polylactic acid and polypropylene to form a nonwoven having a tensile strength, such as within the claimed range, as taught by Dugan, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers which are predictably environmentally advantageous due to the biodegradability of polylactic acid, such that the web comprises a tensile strength known in the art as being predictably suitable for such uses.
Additionally, regarding the claimed tensile strength and/or indentation force deflection, and recovery, and wherein the web is configured to not break or shear as claimed, as set forth above, it is unclear exactly how to arrive at the claimed properties.  However, as best Examiner can determine, the webs of the prior art combination comprise a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches heating the web at a temperature within the scope set forth in Applicants’ 
Alternatively, as set forth above, the prior art combination teaches a substantially similar fiber and web as claimed.  Additionally, the prior art combination teaches use of the web in similar or identical applications as set forth in Applicants’ specification (see Polanco, paragraph 0002; Ryan, column 28 lines 1-13). Ryan teaches that the fibers can be modified to provide desirable properties which can include good bond strength, strength, toughness, and differential shrinkage (Ryan, column 3 lines 28-54).  Ryan teaches that fibers have increasing tenacity with increasing orientation and crystallinity (Id., column 18 line 57 to column 19 line 16).  Ryan teaches that elongation-to-break first increases with spinning speed and orientation, as it reaches a maximum value and then decreases as the crystallinity and orientation further increase (Id., column 19 lines 59-67).  Ryan teaches that for spunbonded webs, loft, strength, elongation, drape and numerous other fabric properties are controlled via the selection of the appropriate material and processing conditions (Id., column 25 lines 19-27).  Ryan teaches that loft can be improved by techniques (Id., column 29 lines 51-59), and that when strength characteristics are important, control of crystallinity or optical composition will typically be desired, as tenacity for the final product can be provided at desirable levels (Id., column 29 lines 60-67).  

Regarding claim 8, the prior art combination does not appear to teach the claimed volume ratio.  However, Dugan teaches that the multicomponent fibers have a cross-sectional area comprising the first and second component in about a 1:9 to about 9:1 ratio.  It is reasonable for one of ordinary skill to expect that the area ratio would be proportional to the volume ratio, as the fibers are extruded.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein the bicomponent fibers comprise components with volume ratios, such as within the claimed ranges, as suggested by Dugan, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers having a structure known in the art as being predictably suitable for such fibers.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Polanco in view of Ryan, as applied to claims 1-7 and 9-21, above, and further in view of USPN 5,108,820 to Kaneko.
Regarding claim 8, the prior art combination teaches bicomponent and conjugate fibers as taught in Kaneko.  Although the prior art combination does not specifically teach the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein the bicomponent fibers comprise components with volume ratios, such as within the claimed ranges, as taught by Kaneko, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers having a structure disclosed by the prior art combination as being predictably suitable for such structures.

Response to Arguments
Applicants’ arguments filed December 21, 2020, have been fully considered but they are not persuasive.  Applicants argue that Applicants’ specification at paragraphs 0040 and 0054-0084 provide adequate disclosure that a number of parameters can be adjusted to obtain the various claimed properties for the web.  Additionally, Applicants argue that a number of examples are provided where the webs are formed according to techniques described in the application, which further demonstrate that activation of the webs result in the webs having certain measured physical properties as claimed.  
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Although Applicants’ specification recites various different polymer components, different fiber cross-sectional geometries or combinations, locations of different polymer types within a fiber cross-section, selection of polymer component volumetric ratios, and selection of fiber sizes and/or deniers, the claimed invention requires specifically resulting properties, including each of a 2, or indentation force deflection, or elastic elongation or any combination of the properties. Unless such properties are inherent to any plurality of polymer fibers which are entangled but free of bonding treatment as claimed, it is unclear how one of ordinary skill would be capable of forming the claimed invention without further guidance as to how to activate the web to arrive at such properties, including any parameters which necessarily influence the activation to arrive at the claimed properties. Applicants are in essence reciting a known product and a desired set of properties, and inviting one of ordinary skill in the art to determine a suitable activation treatment and parameters, and determine which treatments and parameters influence the web in order to accomplish the desired results either separately or in combination.  Therefore, since Applicants are requiring one of ordinary skill to determine all of the parameters other than temperature necessary to activate a known spun-laid web in order to arrive at the claimed properties, the claims fail to comply with the enablement requirement.
Applicants’ remaining arguments are moot in view of the new grounds of rejection.  However, note that Applicants argue that Polanco clearly requires some degree of bonding via 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786